Citation Nr: 0125876	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant perfected an appeal from a July 
2000 rating decision for an evaluation in excess of a 40 
percent for residuals of a low back disability, from an 
initial grant of service connection.   

2.  Whether the appellant perfected an appeal from a July 
2000 rating decision for an effective date earlier than 
October 14, 1997, for service connection and a 40 percent 
evaluation for residuals of a low back disability.


REPRESENTATION

Appellant represented by:	Richard J. DaFonte, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1952 to April 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2001, a hearing was held before the undersigned, 
the Member of the Board designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO granted the 
appellant's claim of service connection for residuals of a 
low back disability, assigning a 40 percent evaluation 
effective October 14, 1997.  

2.  In September 2000, the appellant filed a notice of 
disagreement with respect to the assigned 40 percent 
evaluation and the effective date of October 14, 1997.  

3.  The RO issued a statement of the case in December 2000 
addressing the issues of an evaluation in excess of 40 
percent and an effective date earlier than October 14, 1997.  

4.  The appellant filed a VA Form 9, Appeal to the Board of 
Veterans' Appeals, in January 2001 that did not discuss any 
errors of fact or law regarding the evaluation or effective 
date assigned.  


CONCLUSIONS OF LAW

1.  An adequate substantive appeal from the July 2000 rating 
decision for an evaluation in excess of a 40 percent for 
residuals of a low back disability, from an initial grant of 
service connection, was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (2001).  

2.  An adequate substantive appeal from the July 2000 rating 
decision for an effective date earlier than October 14, 1997, 
for service connection and a 40 percent evaluation for 
residuals of a low back disability, on appeal from the 
initial grant of service connection, was not filed, and the 
Board lacks jurisdiction to consider the issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On October 14, 1997, the appellant filed an application with 
the RO to reopen a previously denied claim of service 
connection for a back disorder.  By a December 1997 rating 
decision, the RO declined to reopen the claim.  The appellant 
appealed that determination to the Board, which in August 
1999 remanded the claim for readjudication in light of a 
change in the law.  After readjudication, the Board issued a 
May 2000 decision holding that the RO had reopened the claim, 
that the claim was well grounded, and that the claim required 
further evidentiary development.  Upon completion of that 
development, the RO issued a July 2000 rating decision 
granting service connection for residuals of a low back 
disability and assigning a 40 percent evaluation effective 
October 14, 1997.  The RO informed the appellant of that 
determination by letter dated August 3, 2000.  

In September 2000, the appellant filed a notice of 
disagreement with the July 2000 rating decision.  
Specifically, he disagreed with the 40 percent evaluation 
assigned and with the effective date of October 14, 1997.  He 
argued that the disability should be assigned a 100 percent 
evaluation back to the date of his separation from service in 
1956.  

In December 2000, the RO issued a statement of the case 
concerning this appeal addressing the rating and effective 
date issues.  

In January 2001, the appellant filed a VA Form 9, Appeal to 
the Board of Veterans' Appeals, in which he asked for a 
hearing before a member of the Board in Washington, D.C.  He 
also noted that he wanted to appeal all the issues listed on 
the statement of the case.  He left blank the section of the 
form asking him to state why he thought the RO had 
incorrectly decided his claim.  

By a statement dated and received in February 2001, the 
appellant forwarded copies of various VA clinical and 
hospital records, stating "SEE ATTACHED PAPERS,  PSYCHIATRY, 
& PSYCHOLOGY, FOR YEAR 2000 THRU JAN 2001."

The RO issued a supplemental statement of the case in April 
2001 denying an evaluation in excess of 40 percent and an 
effective date earlier than October 14, 1997.  

By a statement in April 2001, the appellant forwarded 
additional evidence, and stated: "SEE ATTACHED (4) PAGES."

In a May 2001 rating decision, the RO denied an evaluation in 
excess of 40 percent and an effective date earlier than 
October 14, 1997.  The RO then issued to the appellant a 
supplemental statement of the case dated in May 2001 
discussing that action.  

In a May 2001 statement, the appellant stated: "I WOULD LIKE 
MY C-FILE SENT TO BVA TODAY.  PLEASE EXPEDITE, I HAVE READ 
THE SSOC DATED 5/17/01."

The appellant testified at a hearing in August 2001 before 
the undersigned, who informed the appellant that the issue of 
the adequacy of the substantive appeal would be considered by 
the Board and that he had 60 days to present additional 
argument with respect to that issue, in addition to being 
given the opportunity to address the issue at the hearing.  
At the hearing, the appellant submitted additional evidence 
into the record, along with an August 21, 2001, statement 
indicating that he waived initial RO consideration of the 
additional evidence.  In the 60 days following the hearing, 
the Board did not receive any argument or evidence with 
respect to the issue of the adequacy of the substantive 
appeal.  

II.  Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the issues in this case.  

At the August 2001 hearing, the undersigned informed the 
appellant and his attorney that the Board was going to 
consider whether he had submitted an adequate substantive 
appeal concerning these issues.  See 38 C.F.R. § 20.203 
(2001).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the claimant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board's consideration of 
this issue does not violate the appellant's procedural 
rights.  The August 2001 hearing, at which the undersigned 
stated that the issue would be considered, provided the 
appellant with notice of the pertinent regulatory provisions, 
as well as notice of the Board's intent to consider the 
issue.  He was given 60 days to submit argument on this 
issue.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board are 
set out fully in statute and regulations.  "Appellate review 
will be initiated by a Notice of Disagreement and completed 
by a substantive appeal after a Statement of the Case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2001).  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.300 (2001).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2001).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2001).  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  Id.  
If the statement of the case addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302 and 38 C.F.R. 
§ 20.1103 (2001).  

There is no issue as to timeliness of the substantive appeal, 
nor is there any question which issues the veteran intended 
to appeal.  The Form 9 was filed well within a year of the 
August 2000 rating decision, and the veteran marked the box 
on the Form 9 showing that he wanted to appeal all issues on 
the SOC.

The issue is whether the Form 9, or any other statement from 
the veteran after the SOC, was adequate to raise errors of 
fact or law in the determination the veteran wished to 
appeal.  The statement of the case notified the appellant 
that he should carefully read the instructions on the 
enclosed appeal form, which stated that he should state why 
he thought the RO had incorrectly decided the claim.  The VA 
Form 9 was blank in the section where the appellant was asked 
to state why he thought the RO had incorrectly decided the 
claim.  There was no assertion of any kind of error, of fact 
or law, allegedly made by the RO.  Because the VA Form 9 did 
not raise an error of fact or law made by the RO in reaching 
the determination being appealed, as required by 38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. § 20.202 (2001), that 
document cannot serve as an adequate substantive appeal.  

Other documents were received into the record after the VA 
Form 9 and before August 3, 2001, the expiration of the one-
year period following the issuance of the notification letter 
on August 3, 2000.  In February and April 2001, the appellant 
forwarded additional evidence.  In the first case, the 
veteran's statement referenced attached psychiatric records.  
There was no reference to the SOC or any error of fact or law 
in the issues addressed therein.  In the April 2001 
statement, the veteran just said to see the attached four 
pages.  Again, there was no assertion or identification of 
alleged error.  In a May 2001 statement, the veteran just 
said to forward his case to the Board.  In none of these did 
the veteran assert an error of fact or law committed by the 
RO in its adjudication.  In short, no correspondence was 
received after issuance of the statement of the case and 
prior to August 3, 2001, the date marking the end of the one-
year period from notice of the decision, indicating any error 
of fact or law in the July 2000 adjudication.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
appellant filed a VA Form 9 in January 2001 that was blank in 
the section in which he was instructed to state why he 
thought the RO had incorrectly decided his claim.  At no 
place on the form or in accompanying correspondence did the 
appellant or his attorney provide this information or allege 
any error of law or fact regarding the issues he sought to 
place on appeal.  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  This purported substantive appeal did not allege any 
error of fact or law, and the Board may dismiss it.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (2001); YT v. Brown, 9 Vet. 
App. 195 (1996).  



ORDER

The appellant having failed to perfect an appeal, the claim 
of entitlement to an evaluation in excess of a 40 percent for 
residuals of a low back disability, from an initial grant of 
service connection, is dismissed.

The appellant having failed to perfect an appeal, the claim 
of entitlement to an effective date earlier than October 14, 
1997, for service connection and a 40 percent evaluation for 
residuals of a low back disability is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

